 
 
I 
111th CONGRESS
2d Session
H. R. 6105 
IN THE HOUSE OF REPRESENTATIVES 
 
August 10, 2010 
Mr. Tonko (for himself and Mr. Etheridge) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the payroll tax relief under the HIRE Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the HIRE Now Tax Cut Extension Act of 2010. 
2.Extension of payroll tax forgiveness for hiring unemployed workers under HIRE Act 
(a)Extension 
(1)In generalSubsection (d) of section 3111 of the Internal Revenue Code of 1986 is amended— 
(A)by striking with respect to employment during the period beginning on the day after the date of the enactment of this subsection and ending on December 31, 2010, in paragraph (1) and inserting during the applicable period with respect to employment, 
(B)by striking January 1, 2011 in paragraph (3) and inserting July 1, 2011, 
(C)by redesignating paragraph (5) as paragraph (6) and by inserting after paragraph (4) the following new paragraph: 
 
(5)Applicable periodFor purposes of paragraph (1), the applicable period is— 
(A)with respect to any qualified individual who begins employment after February 3, 2010, the period beginning after March 18, 2010, and ending on December 31, 2010, and 
(B)with respect to any qualified individual who begins employment after July 22, 2010, the period beginning on the day after the date of the enactment of this paragraph and ending on June 30, 2011., and 
(D)by inserting and 2011 after 2010 in the heading thereof. 
(2)Railroad retirement taxesSubsection (c) of section 3221 of such Code is amended— 
(A)by striking during the period beginning on the day after the date of the enactment of this subsection and ending on December 31, 2010 in paragraph (1) and inserting during the applicable period, 
(B)by striking January 1, 2011 in paragraph (3) and inserting July 1, 2011, 
(C)by redesignating paragraph (5) as paragraph (6) and by inserting after paragraph (4) the following new paragraph: 
 
(5)Applicable periodFor purposes of paragraph (1), the applicable period is— 
(A)with respect to any qualified individual who begins employment after February 3, 2010, the period beginning after March 18, 2010, and ending on December 31, 2010, and 
(B)with respect to any qualified individual who begins employment after July 22, 2010, the period beginning on the day after the date of the enactment of this paragraph and ending on June 30, 2011., and 
(D)by inserting and 2011 after 2010 in the heading thereof. 
(b)Treatment of temporary census workersSections 3111(d)(3) and 3121(c)(3) of the such Code are each amended by adding at the end the following new flush sentence: 
 
For purposes of subparagraph (B), employment by the Bureau of the Census as a temporary enumerator for the 2010 decennial census shall not be taken into account.. 
(c)Transfers to certain fundsSection 101 of the Hiring Incentives to Restore Employment Act is amended— 
(1)by inserting and section 2(a)(1) of the HIRE Now Tax Cut Extension Act of 2010 after subsection (a) in subsection (c), and 
(2)by inserting and section 2(a)(2) of the HIRE Now Tax Cut Extension Act of 2010 after paragraph (1) in subsection (d)(2). 
(d)Conforming amendmentThe heading of section 102 of the Hiring Incentives to Restore Employment Act is amended by inserting and 2011 after 2010. 
(e)Effective dateThe amendments made by this section shall take effect as if included in the amendments made by section 101 of the Hiring Incentives to Restore Employment Act. 
 
